Petition for Writ of Mandamus Denied and Opinion filed December 12, 2002








Petition for Writ of Mandamus Denied and Opinion filed
December 12, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01249-CV
____________
 
IN RE JOHN PATRICK FORWARD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On December 3, 2002, relator
filed a petition for writ of mandamus in this Court, seeking to compel the Hon.
Mark Kent Ellis, Judge of the 351st District Court of Harris County, to rule on
a pending post-conviction motion for recusal.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed December 12, 2002.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).